Title: From George Washington to Samuel Miles, 15 August 1781
From: Washington, George
To: Miles, Samuel


                        
                            Sir
                            Head Quarters Dobbs Ferry Augst 15th 1781
                        
                        The enclosed Dispatches for the Marquis De La Fayette are of the greatest importance—If there is a Chain of
                            Expresses established, that the conveyance may be depended upon in the shortest conceivable time, you will have them
                            instantly forwarded by that mode—If there is no such establishment, I must request you will forward the Letter immediately
                            by a trusty, active Express, with Orders to ride night & day, and to call on the Magistrates, or Miltiary Officers
                            for Horses & assistance; & to deliver the Letter to the Marquis at the earliest possible period.
                        You will be pleased to acknowledge the receipt of this, noting the moment when it comes to hand &
                            informing me of the mode of conveyance by which you have expedited the Dispatches for the Marquis. I am Sir Your Most
                            Obedt Servt.

                    